Citation Nr: 0717388	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-31 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1961 to August 1964.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2005 
rating decision of the Roanoke, Virginia Department of 
Veterans Appeals (VA) Regional Office (RO).  In June 2006, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is of record.  At the hearing, the 
veteran submitted additional evidence with a waiver of RO 
initial consideration of such evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran claims that his bilateral hearing loss was 
incurred in service.  His primary specialty was sharpshooter.  
At the June 2006 hearing, he testified that when he fired 
weapons in basic training, his ears would ring.  On August 
1961 entrance examination, whispered voice hearing was 15/15 
bilaterally.  On service separation examination in June 1964, 
puretone thresholds, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (15)
--
5 (10)
LEFT
-5 (10)
0 (10)
35 (45)
--
10 (15)

[The figures in parentheses represent ISO (ANSI) units, and 
are provided for data comparison purposes.] These figures 
show an elevated puretone threshold at 2000 Hertz in the left 
ear.

According to 38 C.F.R. § 3.385, "impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000, Hertz is 
40 decibels or greater. . . ."

In an April 2006 lay witness statement, D.M. reported that he 
began working with the veteran in 1969 and could tell then 
that the veteran had a hearing loss.  A June 2002 private 
audiogram suggests the veteran may have bilateral hearing 
loss by VA standards (worse in the left ear).  However, 
results of this audiogram are in chart format, which the 
Board is neither competent nor authorized to interpret.   

Furthermore, the Board notes that during the pendency of this 
appeal, the Court of Appeals for Veterans Claims issued a 
decision in the case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), that explained its interpretation of the 
requirements of 38 C.F.R. § 3.159(c)(4).  This regulation 
provides that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159(c)(4).  The Court held that the third prong 
of 38 C.F.R. § 3.159(c)(4) is a "low threshold" standard 
and stated that the type of evidence that would "indicate" 
that a current disability "may be associated" with service 
included, but was not limited to, "credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation."  McLendon, 20 Vet. App. at 83.  
The evidence shows the veteran had an elevated puretone 
threshold in the left ear on service separation and may 
currently have bilateral hearing loss disability; lay witness 
testimony indicates that he was having postservice hearing 
loss problems as early as in 1969.  Hence, based on the 
evidence of record and the "low threshold" standard of 
38 C.F.R. § 3.159(c)(4) a VA examination is warranted. 

Additionally, records from Blue Ridge Hearing and Balance 
Clinic have been associated with the claims file, but the 
veteran indicates there may be more records from the Clinic.  
In response to the VA's request for more records, he stated 
in a December 2004 communication, "Information [g]iven of 
those forms are the only sources I have at the present time, 
[r]equest for my medical [r]ecords may establish more 
desirable information concerning my claim."  As these 
records may contain information pertinent to the veteran's 
claim, they must be secured.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he received for hearing loss 
and to provide any necessary releases for 
records of such treatment or evaluation.  
Of particular interest are any additional 
records from Blue Ridge Hearing and 
Balance Clinic.  The RO should obtain 
complete records of all such treatment and 
evaluations from all sources identified by 
the veteran.  If any records sought are 
unavailable, the extent of the search for 
the records, and the reason for their 
unavailability should be noted for the 
record.  

2.  The RO should then arrange for the 
veteran to be examined by an 
otolaryngologist (to include audiometric 
studies) to determine whether he has a 
hearing loss disability by VA standards 
and, if so, its likely etiology, 
specifically whether it is at least as 
likely as not (50 percent or better 
probability) that any such hearing loss is 
related to his military service.  The 
examiner must review the veteran's claims 
file in conjunction with the examination.  
The examiner should explain the rationale 
for all opinions given, to include comment 
on the significance of the elevated 
puretone threshold in the left ear on 
service separation audiometry.  

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


